DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
In claims 2-8, line 1; the phrase “a thawing device” should be changed to --the thawing device-- for proper antecedent basis. 
In claim 9, line 1; the phrase “a thawing method” should be changed to --the thawing method-- for proper antecedent basis. 
In claim 9, line 3 and 4; the phrase “a thawing device” should be changed to --the thawing device-- for proper antecedent basis. 
In claim 10, line 1 and line 4; the phrase “a refrigerator” should be changed to --the refrigerator-- for proper antecedent basis. 
Appropriate correction is required.

Drawings
2.          The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor” as recited in claim 4, must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (EP Publication No.: 3,280,225 B1), hereinafter referred to as Qiu et al. ‘225.
Regarding claim 1, Qiu et al. ‘225 disclose a thawing method for a thawing device (300), wherein the thawing device comprises a cavity (312) defining a thawing chamber (310) configured for placement of an object (316) to be processed and having a forward opening, a device door (116) disposed at the forward opening of the thawing chamber and configured to open and close the thawing chamber, a radio frequency generation module (340), and an upper electrode plate (370) and a lower electrode plate (314) horizontally disposed on a top wall and a bottom wall of the thawing chamber respectively and electrically connected with the radio frequency generation module respectively {as shown in Figs. 1, 3 and 9: ¶¶ [0011-0012], [0021-0022], [0024-0025] and [0064]}; the thawing method comprises: generating, by the radio frequency generation module, a radio frequency signal in a frequency range of 40 to 42 MHz {see ¶ [0027]}; obtaining the radio frequency signal {see ¶ [0026]}; and generating, by the upper electrode plate and the lower electrode plate, radio frequency waves of corresponding frequency in the thawing chamber according to the radio frequency signal, and thawing the object to be processed in the thawing chamber {see ¶¶ [0027-0035]}.  

Regarding claim 2, Qiu et al. ‘225 disclose the thawing method for the thawing device according to claim 1, wherein the radio frequency signal has a constant frequency preset in a range of 40.48 to 40.68 MHz {see ¶ [0027]}.  

Regarding claim 3, Qiu et al. ‘225 disclose the thawing method for the thawing device according to claim 1, wherein the thawing device further comprises a detection module  (380), and the detection module is configured to detect an incident wave signal and a reflected wave signal of an electrical connection wire connecting the radio frequency generation module to the upper electrode plate {see ¶¶ [0031-0034]}; the thawing method comprises: detecting the 

Regarding claim 4 , Qiu et al. ‘225 disclose the thawing method for the thawing device according to claim 3, wherein the thawing device further comprises a load compensation module (Fig. 9), and the load compensation module comprises a compensation unit (902) connected in series with the object to be processed and a motor configured to increase or reduce an impedance of the compensation unit; the thawing method comprises: obtaining the load impedance of the radio frequency generation module; determining whether a difference between the load impedance of the radio frequency generation module and an output impedance of the radio frequency generation module is greater than or equal to a first impedance threshold and less than or equal to a second impedance threshold or not, wherein the first impedance threshold is less than the second impedance threshold {see Fig. 9: ¶¶ [0064], [0069] and [0071]}; if the difference between the load impedance of the radio frequency generation module and the output impedance of the radio frequency generation module is less than the first impedance threshold or greater than the second impedance threshold, enabling the load compensation module to work; and if the difference between the load impedance of the radio frequency generation module and the output impedance of the radio frequency generation module is greater than or equal to the first impedance threshold and less than or equal to the second impedance threshold, enabling the load compensation module not to work {see ¶¶ [0033-0039], [0048] and [0058-0061]}.  

Regarding claim 5 , Qiu et al. ‘225 disclose the thawing method for the thawing device according to claim 4, wherein the step of enabling the load compensation module to work comprises: if the difference between the load impedance of the radio frequency generation module and the output impedance of the radio frequency generation module is less than the first impedance threshold, increasing the impedance of the compensation unit; and if the difference between the load impedance of the radio frequency generation module and the output impedance of the radio frequency generation module is greater than the second impedance threshold, reducing the impedance of the compensation unit {see ¶¶ [0033-0039]}.  
Regarding claim 6 , Qiu et al. ‘225 disclose the thawing method for the thawing device (300) according to claim 3, comprising: obtaining (330) the load impedance of the radio frequency generation module (342) {see Figs. 3 and 9: ¶¶ [0015], [0021], [0023], [0031-0034] and [0064]}; calculating a change rate of a dielectric constant of the object to be processed {see Figs. 3 and 9: ¶¶ [0064], [0070], [0072 and [0078]}; and determining a thawing progress of the object to be processed {see ¶¶ [0068-0085]}.  

Regarding claim 7 , Qiu et al. ‘225 disclose the thawing method for the thawing device according to claim 6, wherein the step of determining the thawing progress of the object to be processed comprises: obtaining the change rate of the dielectric constant of the object to be processed; determining whether the change rate of the dielectric coefficient of the object to be processed is greater than or equal to a first rate threshold or not; and if yes, reducing a working power of the radio frequency generation module by 30% to 40% {see Figs. 3 and 9: ¶¶ [0025],  and [0031-0035}.  

Regarding claim 8 , Qiu et al. ‘225 disclose the thawing method for the thawing device according to claim 6, wherein the step of determining the thawing progress of the object to be processed comprises: obtaining the change rate of the dielectric constant of the object to be processed; determining whether the change rate of the dielectric coefficient of the object to be processed decreases to be less than or equal to a second rate threshold or not; and if the change rate decreases to be less than or equal to the second rate threshold, enabling the radio frequency generation module to stop working {see Figs. 3 and 9: ¶¶ [0025],  [0031-0035 [0064], [0070], [0072 and [0078]}. 
 
Regarding claim 9, Qiu et al. ‘225 disclose the thawing method for a refrigerator (200), wherein the refrigerator comprises a refrigerator body defining at least one containing space, a compartment door for opening and closing the containing space separately, and a thawing device (210) disposed in one of the containing spaces; the thawing method comprises the thawing methods for the thawing device according to claim 1 {as shown in Fig. 2: ¶¶ [0016] and [0019-0022]}.  

Regarding claim 10 , Qiu et al. ‘225 disclose the thawing method for the refrigerator according to claim 9, wherein the refrigerator further comprises a power supply module (350) for supplying power for the thawing device, and a thawing switch (330) for controlling the start and stop of a thawing program is disposed on any Filed: Concurrently Herewithone of the compartment doors (214) {see ¶¶ [0020-0021], [0023], [0032-0034], [0070-0072] and [0075]}; the thawing method for the refrigerator comprises: if the thawing switch is turned on, enabling the power supply module to start to work; and if the thawing switch is turned off, enabling the power supply module to stop working {see ¶¶ [0021], [0023], [0025], [0032-0034], [0070-0072] and [0075]}.

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020047009 A1 to Flugstad, Benjamin A. et al.
DE 3818491 A1 to HUSSLEIN, JULIUS DIPL ING et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
01/15/2022